
	

114 HR 4345 IH: National Community Service Improvement Act of 2015
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4345
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Ms. Bordallo (for herself, Ms. Gabbard, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To expand the eligibility of individuals from Micronesia, the Marshall Islands, and Palau for
			 participation in National Service Programs, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the National Community Service Improvement Act of 2015. 2.Expansion of Eligibility Criteria for National Service Program ParticipantsSection 137(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)(5)) is amended to read as follows:
			
 (5)is a citizen or national of the United States or lawful permanent resident alien of the United States, or is a citizen of the Federated States of Micronesia, the Republic of the Marshall Islands, or Palau and admitted to the United States as a nonimmigrant under the terms of the applicable nation’s Compact of Free Association with the United States..
 3.Effective DateThe amendment made by this Act shall be effective for any participant in a program under the National and Community Service Act of 1990 selected after the date of enactment of this Act.
		
